               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION



STEPHEN C. BULLOCK, et al.,
                                                  Case No.: 4:18-cv-00103-BMM
                                   Plaintiffs,

                 v.                                 ORDER GRANTING
                                                    MOTION TO PROCEED
INTERNAL REVENUE SERVICE, et al.,                   WITHOUT LOCAL
                                                    COUNSEL AND PRO HAC
                               Defendants.          VICE




      The Court is in receipt of Plaintiff State of New Jersey’s unopposed motion

to proceed without local counsel and for its counsel to appear pro hac vice. (Doc.

15). For good cause shown, this motion is GRANTED.

      IT IS HEREBY ORDERED that the Plaintiff State of New Jersey may

proceed without local counsel, and that Assistant Attorney General Glenn J.

Moramarco (Mr. Moramarco) and Deputy Attorney General Katherine A. Gregory

(Ms. Gregory) be admitted pro hac vice on behalf of Plaintiff State of New Jersey.




                                         1
      IT IS ALSO ORDERED that Mr. Moramarco and Ms. Gregory BOTH

must pay the admission fee for Pro Hac Vice Admission to practice before this Court.

      IT IS FURTHER ORDERED that only one attorney appearing pro hac

vice may act as lead counsel; Mr. Moramarco and Ms. Gregory must do their own

work. They must do their own writing, sign their own pleadings, motions, briefs,

and, if designated co-lead counsel, must appear and participate personally in all

proceedings before the Court; Admission is personal to Mr. Moramarco and Ms.

Gregory; it is not an admission of New Jersey’s Attorney General’s Office.

      IT IS ALSO ORDERED:

      Mr. Moramarco and Ms. Gregory shall file, within fifteen (15) days from the

date of this Order, an acknowledgment and acceptance of their admission under the

terms set forth above.

      DATED this 20th day of March, 2019.




                                          2
